Citation Nr: 1727532	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-31 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral knee disabilities.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected bilateral knee disabilities.

3. Entitlement to service connection for a right hip disorder, to include as secondary to service-connected bilateral knee disabilities.

4. Entitlement to service connection for a left hip disorder, to include as secondary to service-connected bilateral knee disabilities.

5. Entitlement to service connection for bilateral lower extremity sciatica, to include as secondary to a back disorder.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1959 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

While the Veteran previously requested a Board hearing in connection with the issues on appeal, he later withdrew his request in July 2010 and April 2015.  Consequently, there are no hearing requests pending. 

In an April 2012 decision, the Board reopened and remanded the claim for service connection for bilateral sciatica, as well as the claims for service connection for a back disorder, hypertension, and right and left hip disorders, for additional development. 

Thereafter, the Board denied these claims, as well as the claims for service connection for atrophy of the left leg and an initial rating in excess of 30 percent for total left knee replacement, in a June 2016 decision. Thereafter, the Veteran appealed such decision only to the extent that it denied service connection for the issues listed on the title page of this decision to the United States Court of Appeals for Veterans Claims (Court). In February 2017, the Court granted the Veteran's and the Secretary of VA's (the parties) Joint Motion for Partial Remand (JMPR), which vacated and remanded the Board's June 2016 decision as to such issues for action consistent with the JMPR. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In its April 2012 remand, the Board determined that the claims on appeal needed to be remanded in order to obtain another VA examination. Specifically, the Board found the June 2009 VA examination to be inadequate as such examiner did not address whether the Veteran's back and bilateral hip disorders were aggravated by his service-connected bilateral knee disabilities. The Board also found the September 2009 VA examination in connection with the Veteran's claim regarding hypertension to be inadequate as such examiner did not provide a clear rationale as to why the Veteran's hypertension was not caused by or aggravated by his service-connected bilateral knee disabilities. 

Accordingly, the Veteran was afforded a VA examination in connection with this case in August 2013. At such time, the examiner opined that the Veteran's back disorder, bilateral hip disorder, and hypertension were less likely than not related to his military service and were less likely than not caused by or aggravated by his service-connected bilateral knee disabilities. In June 2016, the Board denied the Veteran's service connection claims based on the August 2013 VA examination. 

However, in the JMPR, the parties determined that the August 2013 VA examiner's opinion was inadequate as to the question of whether the Veteran's hypertension, back, and bilateral hip disorders were aggravated by his service-connected bilateral knee disabilities because the examiner's rationale only focused on what caused the claimed disorders and did not address whether such disorders were aggravated by the Veteran's service-connected bilateral knee disabilities.  

In this regard, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, as the Court's February 2017 Order directed the Board to take action consistent with the JMPR, this case must be remanded for an addendum opinion that adequately addresses whether the Veteran's service-connected bilateral knee disabilities aggravated his claimed hypertension, back, to include sciatica, and bilateral hip disorders. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (the Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMPR] or explain why the terms will not be fulfilled.). 

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the August 2013 examination of the Veteran's hypertension, back, peripheral nerves, and bilateral hip disorders. The record and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record and the Remand have been reviewed. If the August 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) For the Veteran's hypertension, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected bilateral knee disabilities aggravated such disorder? For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(B) For the Veteran's back disorder, to include sciatica, diagnosed as lumbar spine degenerative disk disease/degenerative joint disease and bilateral lower extremity sciatica, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected bilateral knee disabilities aggravated such disorder? For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(C) For the Veteran's bilateral hip disorder, diagnosed as bilateral hip degenerative joint disease, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected bilateral knee disabilities aggravated such disorder? For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A complete rationale for any opinion given must be provided, to include what factors do or do not support a finding of secondary aggravation in this case.  If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If such claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

